Smith, Judge.
Appellants Jim and Linda Woodard appeal the superior court’s order granting the motion for writ of possession filed by Chris Doty. In particular, they complain of the trial court’s conclusion, after hearing evidence, that the parties did not enter into an accord and satisfaction. But we cannot reach this contention. Appellants have failed to provide a transcript of the hearing, and consideration of their arguments requires examination of the evidence presented to the trial court. “The party asserting error on appeal has the burden to show it affirmatively by the record. The appellant has a duty to provide the appellate court with a transcript where an appeal is taken which draws in question the transcript of the evidence and proceedings. This court is a court for the correction of errors and its decision must be made on the record sent to this court by the clerk of the court below and not upon the briefs of counsel. An appeal in which a consideration of the enumeration of errors is dependent upon a consideration of the evidence heard by the trial court will be affirmed if a transcript is not included as a part of the appellate record.” (Citations and punctuation omitted.) McClaskey v. Jiffy Lube, 197 Ga. App. 537-538 (398 SE2d 825) (1990). See also Mike’s Garage Door Co. v. Dews, 220 Ga. App. 648 (469 SE2d 855) (1996).

Judgment affirmed.


Johnson, C. J., and Barnes, J., concur.